Citation Nr: 1040228	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served in the National Guard with various periods of 
Active Duty Training (ADT).  He served on active duty from May to 
September 1982, and from February 2003 to June 2004.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

The Board notes that in his substantive appeal, the Veteran had 
requested a hearing before a Decision Review Officer (DRO) at his 
local RO.  Such a hearing was scheduled for March 2007, but the 
evidence of record indicates that he failed to report.  As such, 
his hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).  

Most recently, in September 2008, the Board remanded the issues 
on appeal, as well as claims for service connection for a stomach 
disorder and arterial hypertension. In July 2010, the Appeals 
Management Center in Washington, DC granted service connection 
for irritable bowel syndrome (claimed as a stomach condition) (30 
percent from June 17, 2004), as well as service connection for 
arterial hypertension (10 percent from June 17, 2004).  Because 
he has not appealed the ratings or effective dates assigned to 
these disabilities, no claim regarding these disorders is in 
appellate status at this time. 

Pursuant to the September 2008 Remand, the RO was instructed to 
request from the Veteran a list of all private treating 
physicians and or/facilities, copies of outstanding VA treatment 
records, and records from the Puerto Rico National Guard and the 
Army Reserve Personnel Center.  The Board finds that the 
requested development has been completed.  

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current lumbar spine disorder had its onset in 
service or is otherwise etiologically related to an injury that 
occurred during his active service.


CONCLUSION OF LAW

A lumbar spine disorder is presumed to have been incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

II.  Service Connection- Lumbar Spine Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for 
ulcer disease may be established based on a legal "presumption" 
by showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.   38 C.F.R. §§ 3.307, 3.309(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA (inactive duty for training) 
during which the individual concerned was disabled or died from 
injury (but not disease) incurred in or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).

Additionally, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  '[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States 
[and that a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor.'  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
'Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state [Army] National Guard, 
a National Guardsman must have been ordered into Federal service 
by the President of the United States, see 10 U.S.C. § 12401, or 
must have performed 'full-time duty' under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.'  Id. at 58.

The Board notes that the Veteran has verified active duty service 
between May 1982 and September 1982, and from February 2003 to 
June 2004.  Further, an April 2010 letter from the Puerto Rico 
National Guard Joint Forces Headquarters confirmed various 
periods of active duty training (ADT) the Veteran served while in 
the National Guard.  This includes a period of ADT between June 
27, 1999 to July 11, 1999.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the claim of service connection for a lumbar spine 
disorder, the Board begins by considering whether his disability 
existed prior to service.  In this regard, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
See 38 U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon 
entry to his period of service between February 2003 to June 
2004, the service treatment records have been reviewed.  The 
Board notes that a June 1988 National Guard treatment record 
indicates that the Veteran had low back pain after loading tents 
onto a truck.  He was diagnosed with low back pain at that time.  
Medical examinations, completed in conjunction with his National 
Guard service, undertaken in December 1989, May 1991, September 
1994, May 1999, and December 2002 noted a normal clinical 
evaluation of his spine and other musculoskeletal.  Moreover, in 
December 1989, May 1991, May 1999, and December 2002 reports of 
medical history, the Veteran denied any recurrent back pain.  
Significantly, in an examination completed in March 2003, one 
month into his period of active duty service (February 2003- June 
2004), the Veteran denied recurrent back pain or any back problem 
in a report of medical history.  Further, an examiner at that 
time noted no orthopedic problems in a pre-deployment health 
assessment and determined that the Veteran was deployable.  

The Board acknowledges that an October 2005 VA examiner indicated 
that the Veteran's back disorder "preexisted" his period of 
service (February 2003- June 2004).  However, the examiner's 
determination appears to be based solely on the fact that the 
Veteran complained of back pain prior to this period of service, 
when the Veteran was not on active duty.  As such, and because 
the claims file does not contain clear and unmistakable evidence 
to rebut such presumption, the Board will proceed under the 
premise that the Veteran entered this period of service in sound 
condition and without a preexisting low back disorder. 

The Veteran indicated in an August 2005 statement that in June or 
July 2003, when coming back to his company area at Baghdad 
International Airport, following a mission, he was crossing over 
a sand berm and he fell down with his equipment and hurt his 
back.  He indicated that Sgt G.B. witnessed this incident.  An 
October 2009 statement reiterates these contentions, adding that 
he estimated the equipment he had been carrying weighed about 75 
pounds.  A signed statement, dated in June 2005, from Sgt. G. B. 
indicates that the Veteran was climbing a sand berm to get access 
to their tent when he fell down with all his equipment, including 
a ruck sack.  He stated that a few days later he invited the 
Veteran to run with him but the Veteran indicated that he could 
not run because of his back pain.  He recalled that the Veteran 
had received medical treatment for his condition in May 2004.

A May 2004 in-service treatment record indicates that the Veteran 
sought treatment for low back pain of 9 to 10 months duration.  
He stated that he had fallen and hurt his back when "rucking on 
sand".  He was diagnosed with chronic low back pain.  A 
separation examination is not of record.  

Post-service, the Veteran complained of low back pain at an 
August 2004 VA treatment visit, two months following separation 
from service.  He reported that he had fallen while in Iraq and 
had suffered from back pain since that time.  Significantly, a CT 
scan of his lumbar spine, completed in February 2005, within one 
year of the Veteran's separation from service, revealed 
multilevel degenerative discogenic and osteoarthritic changes.  
The Board recognizes that an October 2005 VA examiner indicated 
that these changes most likely existed prior to the Veteran's 
period of active service.  However, the Board places little 
probative value on this opinion, as the VA examiner incorrectly 
presumed that the Veteran had a pre-existing low back disorder at 
entrance into his last period of active duty service, between 
February 2003 to June 2004. 

The Board finds that presumptive service connection for chronic 
disease is warranted, under 38 C.F.R. § 3.309(a).  Arthritis is 
regarded as a chronic disease.  In order to trigger the 
presumption, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3) (2010).  As the evidence of 
record demonstrates that the Veteran had osteoarthritic changes 
in his lumbar spine within one year of separation of service, the 
criteria for presumptive service connection on the basis of a 
chronic disease have been satisfied. 


ORDER

 Service connection for a lumbar spine disorder is granted.


REMAND

Unfortunately, with respect to his cervical spine disorder claim, 
another remand is required.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  

As previously mentioned, a letter from the Puerto Rico National 
Guard Joint Forces Headquarters provided the dates of the 
Veteran's ADT.  This list confirms that the Veteran was on ADT 
between June 27, 1999 to July 11, 1999.  The Board notes that a 
July 4, 1999 service treatment record indicates that the Veteran 
sought treatment after "twisting his neck."  He was diagnosed 
with a neck strain.  A sick slip completed at that time indicated 
that the Veteran's neck sprain was "in line of duty."  
Remaining service treatment records from both periods of service 
do not demonstrate treatment or complaints associated with his 
neck.   Treatment or complaints associated with his neck were 
once again raised, post-service, in August 2004.  An x-ray taken 
at that time reflected degenerative changes of the cervical 
spine.  See August 2004 VA x-ray. 

Although an October 2005 VA examination was undertaken with 
respect to his cervical spine, based on information available at 
the time of the examination, the VA examiner was unaware that the 
Veteran's July 1999 neck sprain was incurred in the line of duty, 
while on ADT.  As such, a new VA examination must be undertaken 
to consider this pertinent information.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his cervical spine 
disorder.  Any necessary testing should be 
conducted, to include X-rays of the 
cervical spine.  The claims file must be 
reviewed in conjunction with such 
examination, and the examiner must 
indicate that such review occurred.  

The examiner should state whether it is as 
least likely as not (a 50 percent 
probability or greater) the Veteran's 
cervical spine disorder had its onset in 
service or is otherwise related to service, 
to include the July 1999 in line of duty 
injury diagnosed as a neck sprain.   

The VA examiner is additionally asked to 
state whether it is at least as likely as 
not (a 50 percent probability of 
greater) that the Veteran developed 
degenerative joint disease of the cervical 
spine within one year of service 
discharge. 

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


